

116 S3407 IS: Fairness in Disaster Relief Act
U.S. Senate
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3407IN THE SENATE OF THE UNITED STATESMarch 5, 2020Mr. Rubio (for himself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide for the authority to reimburse local governments for interest expenses, and for other purposes.1.Short titleThis Act may be cited as the Fairness in Disaster Relief Act.2.Reimbursement of interest payments related to public assistanceTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) is amended by adding at the end the following: 431.Reimbursement of interest payments related to public assistance(a)In generalThe President may provide financial assistance to a local government as reimbursement for qualifying interest.(b)DefinitionsIn this section, the following definitions apply:(1)Prime rateThe term prime rate means the average predominant prime rate quoted by commercial banks to large businesses, as determined by the Board of Governors of the Federal Reserve System. (2)Qualifying interestThe term qualifying interest means, with respect to a qualifying loan, the lesser of—(A)the actual interest paid to a lender for such qualifying loan; and(B)the interest that would have been paid to a lender if such qualifying loan had an interest rate equal to the prime rate most recently published on the Federal Reserve Statistical Release on selected interest rates. (3)Qualifying loanThe term qualifying loan means a loan—(A)obtained by a local government; and(B)of which not less than 90 percent of the proceeds are used to fund activities for which such local government receives assistance under this Act after the date on which such loan is disbursed..